DETAILED ACTION
This is in response to applicant’s amendment/response filed on 8/31/2022, which has been entered and made of record. Claim(s) 1-20 are pending in the application. 
Claim Objections
Claim 8 is objected to because of the following informalities: “environment;;” in line 9 should be corrected as “environment;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl et al. (US 20200066046).
Regarding claim 15, Stahl discloses A method for displaying real-world and virtual objects in an augmented reality environment (Stahl, abstract “rendering, on the display associated with the first computing device, the augmented-reality content item within the augmented-reality environment.”), the method comprising: 
using a camera of a user device to obtain image data of an environment having a real- world object therein (Stahl, “[0029] In particular embodiments, an AR application may be configured to obtain images (e.g., video frames) of a real-world environment captured by a camera communicatively coupled to the device on which the AR application is running.”); 
 analyzing the image data to identify the real-world object within the environment (Stahl, “[0089] As an example and not by way of limitation, image information captured at the first computing device may be sent to a remote server, which may identify objects in the images and send information to the first computing device identifying the objects.”); 
prompting, on a display of the user device, a user of the user device to align a virtual object with the real-world object (Stahl, “[0008] A user may then be able to select a suggested AR content item and interact with it (e.g., by placing it at a location within the AR environment). [0035] the suggested AR content item may be presented as suggestions on a display associated with the first computing device. A user may then be able to select a suggested AR content item and interact with it (e.g., by placing it at a location within the AR environment).”); 
once the virtual and real-world objects have been aligned, generating a multi-dimensional wireframe model of the real-world object; registering the wireframe model to the real-world object (Stahl, “[0038] In particular embodiments, face-detection algorithms may use machine-learning models to detect facial features (e.g., eyes, nose, mouth, etc.) and generate a facial mesh using points mapped to those features. In essence, a 3D model of the face may be generated to track a person's face (and/or feature) movement and orientation. The facial mesh in particular embodiments may be an assembly of multiple (e.g., 32, 64, etc.) polygons (e.g., triangles, squares, etc.) that approximates the contours of a detected face. Using the facial mesh, the tracking algorithm may try to match the facial mesh with the face detected in each video frame.”); 
attaching the virtual object to the wireframe model; and displaying the virtual object on the user device display in an augmented reality environment such that the real-world object appears to incorporate the virtual object (Stahl, “[0066] In particular embodiments, the AR content item may include a photo, a video, an image file (e.g., a GIF, a meme), an emoji, a sticker, text, a filter, a mask, a drawing, or any other suitable item. [0067] In particular embodiments, the AR content item may be a mask that is configured to be overlaid on an object identified in the shared AR environment. As an example and not by way of limitation, a user of a computing device may overlay a mask on a face of another user who appears in the AR environment. The mask may be applied to a facial mesh of the face, such that in the AR environment, it may appear that the face has a mask over it”).
Regarding claim 17, Stahl discloses The method as defined in claim 15.
Stahl further discloses wherein the image data is a still image, a live video stream or a recorded video of the environment (Stahl, “[0049] FIG. 2 illustrates an example real-world scene 200 captured within an image or video frame 205.”).
Regarding claim 20, Stahl discloses The method as defined in claim 15.
Stahl further discloses wherein a machine learning model is used to attach the virtual object to a corresponding portion of the wireframe model, thereby resulting in display of the virtual object on the user device display such that the real-world objects appears to incorporate the virtual object (Stahl, “[0038] In particular embodiments, face-detection algorithms may use machine-learning models to detect facial features (e.g., eyes, nose, mouth, etc.) and generate a facial mesh using points mapped to those features. [0067] In particular embodiments, the AR content item may be a mask that is configured to be overlaid on an object identified in the shared AR environment. As an example and not by way of limitation, a user of a computing device may overlay a mask on a face of another user who appears in the AR environment. The mask may be applied to a facial mesh of the face, such that in the AR environment, it may appear that the face has a mask over it”. Therefore, for example, in case the virtual object is a mask, the machine-learning model is used to attach the mask to nose and mouth of the facial mesh, thereby the face appears to incorporate the mask).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US 20200066046) in view of Lund et al. (US 20200327343).
Regarding claim 16, Stahl discloses The method as defined in claim 15.
On the other hand, Stahl fails to explicitly disclose but Lund discloses wherein the real-world object is a vehicle and the virtual object is a vehicle accessory (Lund, “[0028] Vehicle characteristics for classification and/or identification of a target vehicle may include one or more of: physical attributes (e.g. form factor, various dimensions and/or dimensional ratios, vehicle color(s), license plate number, distinct features of accessories (such as lights, logos, etc.), ornamentation, modifications, etc. [0117] when a tracked target vehicle 104 is obscured by another vehicle (or some other obstruction), the vehicle characteristic based representation (e.g. form factor) of the tracked target vehicle may be appropriately overlaid over any visible portion of the tracked target vehicle 104”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Stahl and Lund. That is, adding the vehicle-based augmented reality environment Lund to the method of Stahl. Therefore, the augmenting steps of Stahl are applied to an vehicle to display the vehicle incorporated an accessory. The motivation/ suggestion would have been to provide meaningful and actionable vehicle information (Lund, [0003]).
Regarding claim 18, Stahl discloses The method as defined in claim 15, wherein the vehicle has been disclosed.
Stahl further discloses wherein a trained machine learning model is used to identify the object within the environment (Stahl, “[0038] In particular embodiments, face-detection algorithms may use machine-learning models to detect facial features (e.g., eyes, nose, mouth, etc.) and generate a facial mesh using points mapped to those features. In essence, a 3D model of the face may be generated to track a person's face (and/or feature) movement and orientation. As an example and not by way of limitation, the simple face tracking algorithm may estimate that a face is nine inches based on a known average (which may be determined using machine-learning models that analyze images)”).
Furthermore, Lund also discloses wherein a trained machine learning model is used to identify the vehicle within the environment (Lund, “[0064] The training set may be used in a supervised setting to train a ML algorithm offline to detect vehicles. Offline ML techniques may be used to build an AI/mathematical model for vehicle recognition based on the training set. In some embodiments, during runtime, one or more target vehicles in a first or next received image may be detected based on the machine learned mathematical model developed during the offline phase”). The same motivation of claim 1 applies here.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US 20200066046) in view of Lund et al. (US 20200327343), and further in view of Hoover (US 20200160594).
Regarding claim 9, Stahl in view of Lund discloses The method as defined in claim 18.
On the other hand, Stahl in view of Lund fails to explicitly disclose but Hoover discloses wherein the machine learning model is trained using training images of multiple vehicle characteristics (Hoover, “[0016] As an example, the vehicle 104 may be a car 104A or a motorcycle 104B (as shown in FIG. 1). [0078] The stored 3D model may be the trained ML model that may be trained using the first set of 2D images as the training data. The first set of 2D images may correspond to a plurality of images associated with the vehicle 104 or one or more features of the vehicle 104. Each of the plurality of images may be indicative of a different view of a defined number of views associated with the vehicle 104.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoover into the combination of Stahl and Lund. That is, adding the step of model training of Hoover to train the machine learning model of Stahl and Lund. The motivation/ suggestion would have been to provide a solution to generate a visual representation associated with the vehicle based on only a stored three-dimensional (3D) model associated with the vehicle (Hoover, [0013]).
Allowable Subject Matter
Claims 1-14 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, as amended, it recites, inter alia, displaying, on a display of the user device, instructions to scan an accessory of the real-world vehicle; analyzing the image data to identify the real-world accessory within the environment; displaying, on the display, a virtual accessory; displaying, on the display, instructions to align the virtual accessory with the real- world vehicle accessory; after the virtual image is aligned with the real-world vehicle accessory on the display, generating a wireframe model of the virtual accessory; registering the wireframe model to the real-world vehicle accessory.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the claim(s) as a whole. 
Claim 8 recites similar limitations as claim 1, thus is allowed under similar rationale.
Response to Arguments
Applicant’s arguments, see remarks page 7, filed 8/31/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
However, Applicant’s arguments on remarks page 6 is inapplicable. Claim 1 was rejection under 35 U.S.C. §103. The argument explains amendments to claim 1 under subtitle “REJECTIONS UNDER 35 U.S.C. §102”, and is silent in amendments to claim 15.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            12/1/2022